


 

Exhibit 10.35

 

 

 

Initials: Contractor 

/s/ J.A.

 

 

Accuray 

/s/ C.D.M.

 

[g225533ke01i001.jpg]

ACCURAY

 

INDEPENDENT CONTRACTOR AGREEMENT

 

This Independent Contractor Agreement (“Agreement”) is made effective as of
April 1, 2008 by and between Accuray Incorporated, a Delaware corporation (the
“Company”), and John Adler, M.D. (“Contractor” and, together with the Company,
the “Parties”). The Company desires to retain Contractor as an independent
contractor to perform certain services for the Company and Contractor is willing
to perform such services, on terms set forth more fully below. In consideration
of the mutual promises contained herein, the Parties agree as follows:

 

1.             Services.

 

During the term of this agreement, Contractor will provide services (the
“Services”) to the Company as described on Exhibit A attached to this Agreement.
Contractor shall use his best efforts to perform the Services to the
satisfaction of the Company and by the completion dates specified by the
Company. Contractor shall not perform any Services for the Company other than as
specifically authorized in Exhibit A.

 

2.             Independent Contractor Status.

 

It is the Parties’ intent that Contractor at all times, and with respect to all
Services covered by this Agreement function as and remain an independent
contractor, and not an employee or officer of the Company, and neither Party
shall represent to third parties that Contractor is an employee or officer of
the Company.

 

(a)           Contractor shall be responsible for the payment of all taxes on
amounts received from the Company for the Services. The Company will regularly
report amounts paid to Contractor by filing Form 1099-MISC with the Internal
Revenue service, as required by law. No part of Contractor’s fees will be
subject to withholding by the Company for payment of any social security,
federal, state or other employee payroll taxes. Contractor agrees to indemnify
and hold the Company harmless from any liability for, or assessment of, any such
taxes imposed on the Company by relevant taxing authorities.

 

(b)           Contractor shall retain the right to perform services for others
during the term of this Agreement.

 

(c)           Contractor will determine the method, details, and means of
performing the Services. The Company shall have no right to, and shall not
control, the manner or determine the method of accomplishment of the Services,
though it may define the Services to be performed. Such Services may be amended,
from time-to-time, by the Parties by written agreement, signed by the Contractor
and the Company.

 

INDEPENDENT CONTRACTOR AGREEMENT

 

ACCURAY CONFIDENTIAL

John Adler, M.D. — 2008, rev. 004, 03.13.08

 

 

 

1

--------------------------------------------------------------------------------


 

[g225533ke01i002.jpg]

ACCURAY

 

(d)             Contractor may, at Contractor’s own expense, employ such
assistants as the Contractor may deem necessary to perform the Services. The
Company shall not control, direct or supervise the work of Contractor’s
assistants or employees in the performance of Services. The Contractor assumes
full and sole responsibility for the quality of Services provided by the
Contractor’s assistants or employees, for the payment of all compensation and
expenses of these assistants and employees, for state and federal income taxes
and other applicable payroll taxes and withholding that may be required with
respect to such assistants or employees, and for the provision of all benefits
and insurance, including without limitation, Worker’s Compensation Insurance, to
such assistants or employees. Contractor shall furnish the Company with proof of
Worker’s Compensation Insurance coverage for all persons who provide Services
pursuant to this Agreement.

 

(e)             Contractor shall be responsible for all expenses incurred in the
execution of Contractor’s responsibilities pursuant to this Agreement,
including, without limitation, all travel (including airfare and lodging),
entertainment and dining expenses. No fines, taxes, bonds or fees imposed
against Contractor, or costs of Contractor doing business, shall be reimbursable
by the Company.

 

(i)            Contractor shall not be eligible to participate in any fringe
benefit program or any benefit plan of the Company.

 

(g)           Contractor will have no authority to enter into contracts that
bind the Company or to create obligations on the part of the Company without the
prior written authorization of the Company.

 

(h)           Contractor shall receive no office or administrative support from
Company.

 

(i)            Contractor will, in the performance of his duties hereunder,
comply with all policies and procedures of the Company that are applicable to
independent contractors and consultants, including but not limited to the
Company’s Code of Conduct and Ethics and the Company’s Code of Conduct for
Interaction with Healthcare Professionals.

 

3.             Fees.

 

As consideration for the Services to be provided by Contractor, the Company will
compensate Contractor as described in Exhibit B to this Agreement. Company will
pay Contractor Contractor’s annual compensation in quarterly installments of
$41,775, such quarterly installments to be paid in advance of each quarter
beginning on the date on which this Agreement is signed by both Parties and
thereafter on the first business day of each quarter. Compensation for
Contractor’s Services shall be conditioned on the actual performance by
Contractor of Services and the Company’s receipt and approval of accurate and
detailed quarterly invoices, including records of time spent and Services
performed, from Contractor in the form attached hereto as Exhibit D.

 

2

--------------------------------------------------------------------------------


 

[g225533ke01i002.jpg]

ACCURAY

 

Contractor shall submit such quarterly invoices for all Services performed by
Contractor during the applicable quarter two (2) weeks prior to the end of such
quarter (for example, for the first quarterly period of this Agreement, April 1,
2008 to June 30, 2008, Contractor’s first quarterly invoice will be due to
Company no later than June 15, 2008). If for any quarter, Contractor has not
provided the level of Services required to earn the full quarterly installment
for such quarter, then the quarterly installment for Contractor for the
following quarter will be reduced in an amount equal to the amount that
Contractor was overcompensated for the preceding quarter. If at the end of the
term of this Agreement, Contractor has never performed certain services, and
Contractor’s failure to perform such services has not been offset against any
subsequent quarter’s installment, then Contractor will reimburse Company the
corresponding amount for the services not performed within thirty (30) calendar
days. The Parties acknowledge that payment for the Services provided hereunder
is consistent with the fair market value of such Services and is not conditioned
in any way on the volume or value of any business (i) between the Company and
any other party, or (ii) resulting, directly or indirectly, from any of
Contractor’s activities hereunder.

 

4.             Confidentiality.

 

(a)             Confidential Information. “Confidential Information” means
Company proprietary information, technical data, trade secrets or know-how,
including, but not limited to, research, product plans, product specifications,
services, customers, customer lists, pipeline documents, marketing plans and
strategies, software, developments, inventions, processes, formulas, technology,
designs, drawings, engineering, hardware configuration information, circuit
board designs, logic designs for filters and/or circuit boards, Company
financials or other business information disclosed by the Company either
directly or indirectly in writing, orally, or by drawings or inspection of parts
or equipment. Confidential Information also includes any other information
designated by the Company as such upon its disclosure to the Contractor.

 

(b)             Disclosure. Contractor will not, during or subsequent to the
term of this Agreement, use the Company’s Confidential Information for any
purpose whatsoever other than the performance of the Services on behalf of the
Company. Contractor will not disclose the Company’s Confidential Information to
any third party, and understands that said Confidential Information shall remain
the sole property of the Company. Contractor further agrees to take all
reasonable precautions to prevent any unauthorized disclosure of such
Confidential Information including, but not limited to, having each employee of
Contractor, if any, with access to any Confidential Information, execute a
nondisclosure agreement containing provisions in the Company’s favor
substantially similar to Sections 4, 5 and 6 of this Agreement. Confidential
Information does not include information which, upon disclosure to Contractor is
part of the public domain; can be established by written evidence to have been
in the possession of Contractor at the time of disclosure; is received by
Contractor from a third party without restriction and without breach of this
Agreement; or has become publicly known and made generally available through no
wrongful act of Contractor. If Contractor is required to disclose Confidential
Information by lawfully issued subpoena or by an authorized order of a
government agency, Contractor will immediately so inform

 

3

--------------------------------------------------------------------------------


 

[g225533ke01i002.jpg]

ACCURAY

 

the Company, and will use best efforts to minimize the disclosure of such
Confidential Information and will consult with and assist the Company in seeking
a protective order prior to such disclosure.

 

(c)           Indemnity. Contractor agrees that Contractor will not, during the
term of this Agreement, improperly use or disclose to the Company or any of its
employees any proprietary information or trade secrets of any former or current
employer or other person or entity with which Contractor has an agreement, or to
which Contractor has a duty, to keep in confidence information acquired by
Contractor, and that Contractor will not bring onto the premises of the Company
any unpublished document, proprietary information, or trade secret belonging to
such employer, person or entity unless consented to in writing by such employer,
person or entity. Contractor will indemnify the Company and hold it harmless
from and against all claims, liabilities, damages and expenses, including
reasonable attorneys’ fees and costs of suit, arising out of or in connection
with any violation or claimed violation of a third party’s rights resulting in
whole or in part from the Services provided by Contractor under this Agreement.

 

(d)           Third Parties. Contractor recognizes that the Company has received
and in the future will receive from third parties their confidential or
proprietary information or trade secrets subject to a duty on the Company’s part
to maintain the confidentiality of such information and to use it only for
certain limited purposes. Contractor agrees that Contractor owes the Company and
such third parties, during the term of this Agreement and thereafter, a duty to
hold all such confidential or proprietary information or trade secrets in the
strictest confidence and not to disclose it to any person, firm or corporation
or to use it except as necessary in carrying out the Services for the Company
consistent with the Company’s agreement with such third party.

 

(e)           Return of Confidential Information.  Upon the termination of this
Agreement, or upon the Company’s earlier request, Contractor will deliver to the
Company all of the Company’s property and all Confidential Information in
tangible form that Contractor may have in Contractor’s possession or control.

 

5.             Ownership.

 

(a)           Inventions. Contractor agrees that all copyrightable material,
notes, records, drawings, designs, inventions, improvements, developments,
discoveries and trade secrets (collectively, “Inventions”) conceived, made or
discovered by Contractor, solely or in collaboration with others, during the
period of this Agreement which relate in any manner to the business of the
Company that Contractor may be directed to undertake, investigate or experiment
with, or which Contractor may become associated with as a result of work,
investigation or experimentation in the line of business of Company in
performing the Services hereunder (which Company and Contractor agree are
related to Sales and Marketing), are the sole property of the Company.
Contractor further agrees to assign (or cause to be assigned) and does hereby
assign fully to the Company all such Inventions and any copyrights, patents,
mask work rights or other intellectual property rights relating thereto.

 

4

--------------------------------------------------------------------------------


 

[g225533ke01i002.jpg]

ACCURAY

 

(b)             Assistance. Contractor agrees to assist Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Inventions and any copyrights, patents, mask work rights or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns and nominees the sole and exclusive rights,
title and interest in and to such Inventions, and any copyrights, patents, mask
work rights or other intellectual property rights relating thereto. Contractor
further agrees that Contractor’s obligation to execute or cause to be executed,
when it is in Contractor’s power to do so, any such instrument or papers shall
continue after the termination of this Agreement.

 

(c)             License. Contractor agrees that if in the course of performing
the Services (which Company and Contractor acknowledge are related to Sales and
Marketing), Contractor incorporates into any Invention developed hereunder any
invention, improvement, development, concept, discovery or other proprietary
information owned by Contractor or in which Contractor has an interest, the
Company is hereby granted and shall have a nonexclusive, royalty-free,
perpetual, irrevocable, worldwide license to make, have made, modify, use and
sell such item as part of or in connection with such Invention.

 

(d)             Agent. Contractor agrees that if the Company is unable because
of Contractor’s unavailability for any reason to secure Contractor’s signature
to apply for or to pursue any application for any United States or foreign
patents or mask work or copyright registrations covering the Inventions assigned
to the Company above, then Contractor hereby irrevocably designates and appoints
the Company and its duly authorized officers and agents as Contractor’s agent
and attorney-in-fact, to act for and in Contractor’s behalf and stead to execute
and file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of patents, copyright and mask work
registrations thereon with the same legal force and effect as if executed by
Contractor.

 

6.             Originality and Noninfringement.

 

Contractor represents and warrants that all materials and Services provided
hereunder will be original with Contractor and that the use thereof by the
Company or its customers, representatives, distributors or dealers will not
infringe any patent, copyright, trade secret or other intellectual property
right of any third party. Contractor agrees to indemnify and hold the Company
harmless against any liability, loss, cost, damage, claims, demands or expenses
(including reasonable attorneys’ fees) of the Company or its customers,
representatives, distributors or dealers arising out of any infringement or
claim of infringement with respect to any materials or Services provided by
Contractor.

 

5

--------------------------------------------------------------------------------


 

[g225533ke01i002.jpg]

ACCURAY

 

7.             Reports.

 

Contractor agrees that Contractor will, from time-to-time during the term of
this Agreement, keep the Company informed as to Contractor’s progress in
performing the Services hereunder and that Contractor will, as requested by the
Company, prepare written reports with respect thereto. The Parties understand
that the time required in the preparation of such written reports shall be
considered time devoted to the performance of Contractor’s Services.

 

8.             Conflicting Obligations.

 

(a)             Performance. Contractor acknowledges that Contractor will be
available to perform the Services in a timely and responsible manner, except for
the occasional circumstance in which a pre-existing clinical responsibility on
the part of Contractor may conflict with a new commitment requested by the
Company, subject to the requirements of the schedule of Services arranged by
Company and Contractor pursuant to Section 1 of Exhibit A hereto. Failure to
perform in a timely and responsible manner shall be a breach of this Agreement.

 

(b)             No Conflicts. Contractor represents and warrants that Contractor
has no outstanding agreement or obligation that is in conflict with any
provision of this Agreement, or that would preclude Contractor from complying
with the provisions hereof, except as disclosed in Exhibit C hereto. Contractor
further represents and warrants that Contractor will not enter into any such
conflicting Agreement during the term of this Agreement.

 

9.             Term and Termination.

 

(a)           Commencement. This Agreement will commence on the date first above
written and will continue for a period of one year (the “Initial Term”). Unless
30 days’ written notice of termination is given by either Party prior to the
expiration of the Initial Term, or any subsequent Term, this Agreement shall
renew for successive one-year periods.

 

(b)           Termination. This Agreement may be terminated as follows:

 

(i)      Either Party may terminate this Agreement with 90 days’ prior written
notice to the other. Any such notice shall be addressed to such Party at the
address shown below or such other address as such Party shall provide to the
other, and shall be deemed given upon delivery if personally delivered, on the
next business day if sent via overnight courier, or three days after deposit in
the United States mail, postage prepaid, registered or certified mail, return
receipt requested.

 

(ii)     The Parties shall attempt to amend this Agreement upon receipt of any
Governmental Action in order to comply with such Governmental Action. If the
Parties, acting in good faith, are unable to make the amendments necessary to
comply with such Governmental

 

6

--------------------------------------------------------------------------------


 

[g225533ke01i002.jpg]

ACCURAY

 

Action, or, alternatively, if either Party determines in good faith that
compliance with the Governmental Action is impossible or infeasible, this
Agreement shall terminate 10 days after one Party notifies the other of such
fact. For purposes of this Section 9(b)(ii), the term “Governmental Action”
shall mean any legislation, regulation, rule or procedure passed, adopted or
implemented by any federal, state or local government or legislative body or any
private agency, or any notice of a decision, finding, interpretation or action
by any governmental or private agency, court or other third party which, in the
opinion of counsel to the Company, because of the arrangement between the
Parties pursuant to this Agreement, if or when implemented, would:
(A) constitute a violation of any federal, state or local law; or (B) subject
either Party, or any of their respective employees or agents, to civil or
criminal liability or prosecution on the basis of their participation in
executing this Agreement or performing their respective obligations under this
Agreement.

 

(iii) If this Agreement is terminated for any reason within one-year of the date
first above written, the Parties shall not enter into the same or substantially
the same arrangement contemplated by this Agreement during the period which is
one (1) year following the date first above written.

 

(c)           Survival. Upon such termination, all rights and duties of the
Parties toward each other shall cease except:

 

(i)            that the Company shall be obliged to pay, within 30 days of
receipt of the Contractor’s invoice, all amounts owing to Contractor for unpaid
Services through the termination date; and

 

(ii)           Sections 4, 5, 6, 9 and 11 shall survive termination of this
Agreement.

 

10.          Assignment.

 

Neither this Agreement nor any right hereunder or interest herein may be
assigned or transferred by the Company or the Contractor without the written
consent of the other.

 

11.          Arbitration and Equitable Relief.

 

(a)           Arbitration. Except as provided in Section 11(b) below, the
Company and Contractor agree that any dispute or controversy arising out of or
relating to any interpretation, construction, performance or breach of this
Agreement shall be settled by arbitration to be held in Santa Clara County,
California before a single, neutral arbitrator associated with the Judicial
Arbitration and Mediation Service (“JAMS”). The arbitrator shall be selected by
the Parties or, if the Parties are unable to agree, by JAMS, in accordance with
its selection practices. The arbitrator may grant injunctions or other relief in
such dispute or controversy. The decision of the arbitrator shall be final,
conclusive, and binding on the Parties to the arbitration. Judgment may be
entered on the arbitrator’s decision in any court of competent jurisdiction.
Unless otherwise required to

 

7

--------------------------------------------------------------------------------


 

[g225533ke01i002.jpg]

ACCURAY

 

preserve the enforceability of this arbitration clause, the Company and
Contractor shall each pay one-half of the costs and expenses of such
arbitration.

 

(b)           Equitable Relief. Contractor agrees that it would be impossible or
inadequate to measure and calculate the Company’s damages from any breach of the
covenants set forth in Section 4 or 5 herein. Accordingly, Contractor agrees
that if Contractor breaches Sections 4 or 5, the Company will have available, in
addition to any other right or remedy available, the right to obtain from any
court of competent jurisdiction an injunction restraining such breach or
threatened breach and specific performance of any such provision. Contractor
further agrees that no bond or other security shall be required in obtaining
such equitable relief and Contractor hereby consents to the issuances of such
injunction and to the ordering of such specific performance.

 

12.              Miscellaneous.

 

(a)           Amendments and Waivers. Any term of this Agreement may be amended
or waived only with the written consent of the Parties.

 

(b)           Entire Agreement. This Agreement, including the Exhibits hereto,
constitutes the entire agreement of the Parties and supersedes and replaces all
oral negotiations and prior writings with respect to the subject matter hereof.

 

(c)           Notices. Any notice required or permitted by this Agreement shall
be in writing and shall be deemed sufficient upon receipt, when delivered
personally or by courier or overnight delivery service, or three days after
being deposited in the regular United States mail as certified or registered
mail (airmail if sent internationally) with postage prepaid, if such notice is
addressed to the party to be notified at such party’s address or facsimile
number as set forth below, or as subsequently modified by written notice.

 

(d)           Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California, without giving effect to its principles of conflict of laws.

 

(e)           Legal Fees. If any dispute arises between the Parties with respect
to matters covered by this Agreement which leads to a proceeding, pursuant to
Section 11, to resolve such dispute, the prevailing party in any such proceeding
shall be entitled to receive its reasonable attorneys’ fees, expert witness fees
and out-of-pocket costs incurred in connection with such proceeding, in addition
to any other relief to which it may be entitled.

 

(f)            Severability. If one or more provisions of this Agreement are
held to be unenforceable under applicable law, then such unenforceable provision
shall be deemed modified so as to be enforceable (or if not subject to
modification then eliminated herefrom) for the purpose of those procedures to
the extent necessary to permit the remaining provisions to be enforced.

 

8

--------------------------------------------------------------------------------


 

[g225533ke01i002.jpg]

ACCURAY

 

(g)             Counterparts.  This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which together will
constitute one and the same instrument.

 

(h)             Advice of Counsel.  EACH PARTY ACKNOWLEDGES THAT, IN EXECUTING
THIS AGREEMENT, SUCH PARTY HAS HAD THE OPPORTUNITY TO SEEK THE ADVICE OF
INDEPENDENT LEGAL COUNSEL, AND HAS READ AND UNDERSTOOD ALL OF THE TERMS AND
PROVISIONS OF THIS AGREEMENT. THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY
PARTY BY REASON OF THE DRAFTING OR PREPARATION HEREOF.

 

(i)              Compliance with Laws.  The Parties agree to abide by the
Company’s compliance policies and all federal, state or local laws, regulations,
ordinances or other legal requirements in connection with the performance of the
Services hereunder. In addition, at all times during this Agreement, Contractor
shall have in effect all ILLEGIBLE permits and authorizations for all local,
state, federal and foreign governmental agencies to the extent the same are
necessary to the performance of the Services hereunder and will verify all such
licenses, permits and authorizations are in place before performing any Services
under this Agreement. Consultant shall not perform any Services under this
Agreement for which he does not hold all necessary licenses, permits and
authorizations and will hold the Company harmless in all respects for any claims
or actions resulting from Contractor’s violation of this provision.

 

[SIGNATURE PAGE FOLLOWS]

 

9

--------------------------------------------------------------------------------


 

[g225533ke01i002.jpg]

ACCURAY

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
day and year first written above.

 

JOHN ADLER, M.D.

 

ACCURAY, INC.

 

 

 

 

 

 

 

 

Signature:

/s/ John Adler, M.D.

 

Signature:

/s/ Wade Hampton

 

 

 

Name:

John Adler, M.D.

 

Name:

Wade Hampton

 

 

 

 

 

Title:

Contractor

 

Title:

SVP, Chief Sales Officer

 

 

 

Address:

854 Tolman Drive

 

Address:

1310 Chesapeake Terrace

 

Stanford, CA 94305

 

 

Sunnyvale, CA 94089

 

 

 

 

 

Telephone:

(650) 854-9626

 

Telephone:

817-296-7096

 

 

 

 

 

Date:

3/29/08

 

Date:

4/1/08

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature:

/s/ Christopher Mitchell

 

 

 

 

 

 

 

 

Name:

Christopher Mitchell

 

 

 

 

 

 

 

 

Title:

General Counsel

 

 

 

 

 

 

 

 

Address:

1310 Chesapeake Terrace

 

 

 

 

Sunnyvale, CA 94089

 

 

 

 

 

 

 

 

Telephone:

(408) 789-4414

 

 

 

 

 

 

 

 

Date:

4/1/08

 

10

--------------------------------------------------------------------------------

 

[g225533ke03i001.jpg]

ACCURAY

 

EXHIBIT A

 

SERVICES

 

1.             Description of Services.

 

Contractor will be present at and participate in VIP visits arranged by Company
at Stanford University Medical Center (“SUMC”). In addition, Contractor will
travel to and participate in both domestic and international sales visits as
requested by Company. Finally, Contractor will travel to and participate in
certain domestic tradeshows or symposiums which Company requests that Contractor
attend. As soon as practicable following the execution of this Agreement,
Contractor and the Company shall meet to schedule the specific Services to be
performed during the first calendar quarter that this Agreement is in effect.
Thereafter, Contractor and the Company shall meet at least thirty (30) days in
advance of the end of each calendar quarter to schedule the Services to be
performed during the subsequent calendar quarter.

 

2.             VIP Visits.

 

Contractor’s duties and deliverables in connection with Contractor’s
participation in Company’s VIP visits at Accuray (up to two (2) visits per month
with a maximum of nine (9) visits per year) will include:

 

2.1   Question and Answer Sessions:   Contractor will participate in a thirty
(30) minute “Question and Answer” session during the VIP visit at Accuray.

 

2.2   Lunches/Dinners:   Contractor will attend a lunch or dinner meeting, as
applicable, following the VIP visit.

 

3.             Sales Visits/Tradeshows/Symposiums.

 

Contractor’s duties and deliverables in connection with Contractor’s travel to
and participation in sales visits and tradeshows will include:

 

3.1   Domestic Sales Visits/Tradeshows/Symposiums:   Contractor will travel to
and attend domestic sales visits, tradeshows, and symposiums as requested by
Company, up to three (3) trips per year, with one (1) trips lasting two (2) days
and two (2) trips lasting one (1) day.

 

3.2   Mexican and Canadian Sales Visits:   One (1) trip per year to Canada or
Mexico lasting for two (2) full days with customer.

 

11

--------------------------------------------------------------------------------


 

[g225533ke03i001.jpg]

ACCURAY

 

3.3   Europe and Emerging Market Sales Visits:   Contractor will travel to and
attend sales visits in Europe and other international emerging markets (for
example, Canada, Mexico, Asia, and Latin America, or other miscellaneous
emerging markets) as requested by Company. At Company’s option, these sales
visits shall consist of:

 

3.3.1

Two (2) trips per year to Europe.

 

 

3.3.2

One (1) trip lasting four (4) days (two (2) full days with customer, the
remaining days as travel).

 

 

3.3.3

One (1) trip lasting five (5) days (three (3) full days with customer, the
remaining days as travel).

 

 

3.3.4

Two (2) trips per year to Asia lasting five (5) days (three (3) full days with
customer, the remaining days as travel).

 

 

3.3.5

One (1) trip per year to Latin America lasting five (5) days (three (3) full
days with customer, the remaining days as travel).

 

 

4.             Notice.

 

To the extent possible, Company shall use commercially reasonable efforts to
provide Contractor with at least three (3) weeks prior notice of any travel
required in connection with sales visits and attendance at trade shows and
symposiums.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12

--------------------------------------------------------------------------------


 

[g225533ke03i001.jpg]

ACCURAY

 

EXHIBIT B

 

COMPENSATION

 

1.             Compensation.

 

Contractor shall be compensated for Services performed according to this
Agreement as follows:

 

1.1.          Compensation for VIP Visits and webcast support:

 

1.1.1.

Q & A Session:

$650 per Q&A session

 

 

 

1.1.2.

Lunch or Dinner:

$650 per Lunch or Dinner

 

 

 

1.1.3.

Webcast with Q&A

$650 per session

 

 

 

1.1.4.

Maximum Compensation:

$1,300

 

 

 

1.1.5.

Maximum Annual Compensation:

$15,600 per year

 

 

 

1.1.6.

Maximum annual compensation for VIP Visits is based on nine (9) VIP visits and
six (6) webcasts per year with participation in case observation, Q&A Session
and Lunch or Dinner at each VIP Visit.

 

1.2.          Compensation for Attending Domestic Sales/Tradeshow/Symposium
Visits:

 

1.2.1.

One day Domestic Sales Visit/Tradeshow:

$4,800 per visit

 

 

 

1.2.2.

Two day Domestic Sales Visit/Tradeshow:

$8,600 per visit

 

 

 

1.2.3.

Maximum Annual Compensation:

$18,200 per year

 

 

 

1.2.4.

Maximum annual compensation for domestic sales visits, tradeshows, and
symposiums is based on the maximum of two (2) one-day visits and one (1) two-day
visit per year, such visits to be selected by the Company.

 

1.3.          Compensation for Mexico and Canada Visits:

 

1.3.1.

Two-day Sales Visit:

$9,600 per visit

 

 

 

1.3.2.

Maximum Annual Compensation:

$9,600 per year

 

13

--------------------------------------------------------------------------------


 

[g225533ke03i001.jpg]

ACCURAY

 

1.3.3.

Maximum annual compensation for Mexican or Canadian visits is based on the
maximum of one (1) two-day visit, such visit to be selected by the Company.

 

 

 

1.3.4.

Notwithstanding the forgoing, in the event Company requests that Contractor
travel to and attend a Mexican or Canadian sales visit, tradeshow, or symposium
without at least thirty (30) days prior notice, then Company shall pay
contractor an additional $1,000 in addition to the applicable compensation set
forth in this Section.

 

1.4.          Compensation for Attending Europe and Emerging Market Sales
Visits:

 

1.4.1.

Four-day Sales Visit:

$21,600 per visit

 

 

 

1.4.2.

Five-day Sales Visit:

$25,000 per visit

 

 

 

1.4.3.

Maximum Annual Compensation:

$123,700 per year

 

 

 

1.4.4.

Maximum annual compensation for Europe and Emerging Markets Sales Visits is
based on the maximum of one (1) trip lasting four (4) days to Europe, one (1)
trip lasting five (5) days to Europe, two (2) trips lasting five (5) days to
Asia, one (1) trip lasting five (5) days to Latin America, as set forth in §3.3
of Exhibit A.

 

 

 

1.4.5.

Notwithstanding the forgoing, in the event Company requests that Contractor
travel to and attend a European or Emerging Market sales visit, tradeshow, or
symposium without at least 30 days prior notice, then Company shall pay
contractor an additional $1,000 in addition to the applicable compensation set
forth in this Section.

 

1.5.          Total Compensation/Payment. As indicated above, Contractor’s
maximum possible annual compensation from Company under this Agreement is
$167,100 to be paid quarterly in advance, in four (4) equal installments of
$41,775 per quarter beginning on the day that this Agreement is signed by both
Parties and thereafter on the first business day of each quarter. Should
Contractor not perform certain of the above objectives, then future quarterly
payments to Contractor may be offset by the corresponding amount of the Services
not performed. If at the end of the term of this Agreement, certain Services
were not performed, and Contractor’s failure to perform such services has not
been offset against any subsequent quarter’s installment, then Contractor shall
reimburse Company for the corresponding amount of the services not performed
within thirty (30) calendar days.

 

14

--------------------------------------------------------------------------------


 

[g225533ke03i001.jpg]

ACCURAY

 

EXHIBIT C

 

LIST OF POTENTIAL CONFLICTS

 

Cyberheart Inc.

 

15

--------------------------------------------------------------------------------


 

[g225533ke03i001.jpg]

ACCURAY

 

EXHIBIT D

CONTRACTOR TIME RECORD

 

Contractor:

 

Date

 

Description of Services Performed

 

Locations of Services Performed

 

Number
of Days/Visits

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

This record is a complete and accurate description of the Services I performed
and the time spent in connection therewith on behalf of Accuray Incorporated on
the dates specified above.

 

 

 

 

Contractor

 

Date

 

16

--------------------------------------------------------------------------------
